Citation Nr: 0737799	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-34 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Whether the character of the veteran's discharge for the 
period of active duty from May 27, 1979, to December 14, 
1984, is a bar to Department of Veterans Affairs benefits 
pertaining to that period, except heath care.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 27, 1975, to December 
14, 1984.  The RO has administratively determined that his 
discharge for the portion of service from May 27, 1979, to 
December 14, 1984, was of a character which precluded certain 
VA benefits based on that period of service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) New York, New York, Regional Office 
(RO).  The Board remanded the case for additional development 
in February 2007.  The case is now under the jurisdiction of 
the RO in Reno Nevada.  

A hearing was held before the undersigned Veterans Law Judge 
in May 2007.

The claims for service connection for a brain tumor and PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant committed repeated offenses involving 
possession and use of drugs, and was administratively 
discharged from service under other than honorable 
conditions.

2.  The appellant's conduct constituted willful and 
persistent misconduct.

3.  The appellant was not insane at the time of the offenses 
which led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from his second 
period of service from May 27, 1979, to December 14, 1984, is 
a bar to VA benefits pertaining to that period, except heath 
care.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by 
concluding that the character of his discharge precluded 
entitlement to certain VA benefits. 

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  See 38 U.S.C.A. 
§§ 101(2), 5303; 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  See 38 C.F.R. § 3.12(a).  A discharge or 
release under one of the conditions specified in this section 
is a bar to the payment of benefits unless it is found that 
the person was insane at the time of the committing offense 
causing such discharge or release or unless otherwise 
specifically provided.  See 38 U.S.C A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  A discharge "under other than honorable 
conditions" is considered to have been issued under 
dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  
However, a discharge because of a minor offense will not be 
considered to be willful and persistent misconduct if service 
was otherwise honest, faithful, and meritorious.  See 
38 C.F.R. § 3.12(d).  

The appellant had service from May 1975 to December 1984.  
The VA has found that this may be broken down into two 
periods of service.  The first, from May 27, 1975, to May 27, 
1979, is considered to be honorable service.  The issue on 
appeal pertains to the characterization of the second period 
of service.

His service personnel records include a commanding officer's 
record of judicial punishment dated in April 1983 which 
reflects that the veteran was punished for offenses occurring 
in January 1983 and February 1983 involving wrongful use of 
cocaine, wrongful possession of approximately 1/4 ounce of a 
marijuana, and wrongful use of marijuana.  Punishment was 
suspended for a period of 6 months.  

A service personnel record dated in August 1983 reflects that 
the suspension of punishment which was made in April 1983 was 
vacated as the veteran was involved in continued misconduct.  

A service record dated in May 1984 shows continued problems 
with matters such as tardiness.  A service personnel record 
dated in December 1983 reflects that the veteran was to be 
separated with a discharge under other than honorable 
conditions by reason of misconduct.  

In a statement in support of claim dated in August 2004, the 
veteran reported that he was caught on a random drug screen 
in service for cocaine, and subsequently could not stop 
smoking marijuana and was caught again on a urine test.  The 
veteran also reported that he was an alcoholic in service, 
but it never took away from him performing his duties.  
During a hearing held before the undersigned in May 2007, the 
veteran testified, in essence, that his discharge under other 
than honorable conditions resulted from isolated incidents of 
drug use which he used to numb himself following an assault 
in service.  He stated that he attempted to cooperate with 
authorities by acting as an informant, but was later unfairly 
discharged from service.  

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  The Board finds that the repeated 
incidents of possession and use of drugs was persistent in 
nature and reflected a serious disciplinary problem.  The 
ongoing conduct was not consistent with the honest, faithful, 
and meritorious service for which veteran's benefits are 
granted.  

The Board also finds that the appellant was not insane at the 
time of the offense which led to his discharge.  A serviceman 
applying for an insanity exception has the burden of 
presenting competent evidence of insanity at the time of 
commission of the offenses leading to discharge.  See 
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, 
the appellant has not presented any evidence that he had a 
psychiatric disorder during service.  His service medical 
records are negative for any symptoms or diagnoses of a 
psychiatric disorder.  Although there are post-service 
medical treatment records pertaining to psychiatric 
disorders, none of them contain any medical opinion to the 
effect that the veteran was insane during service.

For the foregoing reasons, the Board finds that the 
appellant's discharge from service under other than honorable 
conditions resulted from a pattern of willful and persistent 
misconduct.  As such his discharge is considered for VA 
benefits purposes to have been issued under dishonorable 
conditions.  Accordingly, the Board concludes that the 
character of the appellant's discharge for the period from 
May 27, 1979, to December 14, 1984, precludes entitlement to 
VA benefits pertaining to that period, except heath care.

As a final note, the Board finds that the VA has properly 
satisfied the duty to notify the veteran and assist him with 
the development of evidence.  He was provided a notification 
letter in August 2004 which included a copy of the relevant 
regulation, and which advised him to submit evidence such as 
a summary of the events that led to his discharge and 
statement s or other documents.  The Board further notes that 
the RO properly obtained all relevant service personnel 
records.  A remand for further notification or development of 
evidence is not required.  





ORDER

The character of the appellant's discharge from service for 
the period from May 27, 1979, to December 14, 1984 precludes 
entitlement to VA benefits pertaining to that period, except 
heath care.  The appeal is denied.


REMAND

Regarding the claim for service connection for a brain tumor, 
the evidence reflects that that while in service he involved 
in missile control systems, with exposure to radar.  There is 
also post-service medical evidence dated in September 2000 
and later reflecting the presence of a brain tumor.  

The United States Court of Appeals for Veterans Claims has 
taken judicial notice that radar equipment emits microwave-
type, non-ionizing radiation. Rucker v. Brown, 10 Vet. App. 
67, 69, 71-72 (1997) (citing The Microwave Problem, 
Scientific American, September 1986; Effects upon Health of 
Occupational Exposure to Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 112, 1980; and 
Biological Effects of Radiofrequency Radiation, United States 
Environmental Protection Agency, September 1984).  Therefore, 
radar exposure (non-ionizing) is not the type of radiation 
exposure addressed by the VA regulations found at 38 C.F.R. 
§§ 3.309, 3.311 (2007).

The veteran has presented a note dated in January 2006 from a 
VA physician which is to the effect that the veteran's brain 
tumor could conceivably be related to the microwave radiation 
he received during his military service.  In light of the 
foregoing tentative opinion, the Board finds that the VA's 
duty to assist has been triggered, and the VA has an 
obligation to obtain a medical opinion regarding the etiology 
of the brain tumor.  

Regarding the claim for service connection for PTSD, the 
veteran has alleged that he developed PTSD as a result of a 
personal assault which occurred in service.  The Court has 
stressed the necessity of complete development of the 
evidence if a PTSD claim is based on an alleged personal 
assault.  See Patton v. West, 12 Vet. App. 272, 276-78 
(1999).  In Patton, 12 Vet. App. at 278, the Court pointed 
out that there are special evidentiary development procedures 
for PTSD claims based on personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 
20, 1996), and former MANUAL M21-1, Part III, 7.46(c)(2) 
(Oct. 11, 1995). 

The general MANUAL M21-1 is being revised into Manual M21-1MR 
(Manual Rewrite) but the new manual provisions continue to 
contain very similar special provisions on PTSD claims in 
Part III, Subpart IV, Chapter 4, Section H, Paragraph 30 
which provides in pertinent part that as to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information if service records contain no documentation of 
that personal trauma.  

Further, a note under subparagraph (c) indicates that 
"secondary evidence may need interpretation by a clinician 
in personal trauma claims, especially if the claim involves 
behavior changes", and that "[e]vidence that documents 
behavior changes may require interpretation in relation to 
the medical diagnosis by a neuropsychiatric physician."  

The Manual further states instructs "Do not deny a PTSD 
claim that is based on in-service personal trauma without 
first advising the claimant that evidence from sources other 
than service medical records (SMR's), such as evidence of 
behavioral changes, may constitute credible supporting 
evidence of a stressor."  The Court in Patton noted that the 
manual provides that the PTSD stressor development letter 
used by ROs to solicit details concerning the in-service 
stressful incident may be inappropriate for this type of PTSD 
claim.  Therefore, if the stressful incident is a personal 
assault, the RO is to use a special letter developed for this 
type of claim.

The Board finds that, in this case, VA's duty to assist in 
the development of the claim has been not satisfied.  The RO 
needs to complete its assistance to the veteran by following 
the procedures such as sending the veteran the appropriate 
letter for developing secondary or alternative evidence of a 
personal assault in service.  The RO should also make a 
determination as to whether secondary evidence may need 
interpretation by a clinician in order to determine whether 
any such evidence tends to confirm the occurrence of the 
claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the claims file 
for a VA medical opinion regarding the 
etiology of the veteran's brain tumor.  
After reviewing the records in the claims 
file, during and after service, the 
physician should provide a medical 
opinion as to whether there is an 
etiological nexus between the veteran's 
duties (during his honorable first period 
of service only) as a missile control 
technician exposed to radar in service 
and the later development of a brain 
tumor.  Please comment regarding the 
opinion from a VA physician in January 
2006.

2.  The RO should complete development of 
the evidence required for a PTSD claim 
based on an alleged personal assault, to 
include sending the veteran the 
appropriate letter for developing 
secondary or alternative evidence.  The RO 
should also make a determination as to 
whether secondary evidence may need 
interpretation by a clinician, especially 
if it involves behavior changes.  

3.  If the RO concludes that a stressor 
has been demonstrated, the veteran should 
be afforded a VA PTSD examination for the 
purpose of determining whether the 
criteria for a diagnosis of PTSD are met.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  

4.  Thereafter the RO should again 
consider the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


